           Case 1:17-cr-00703-RA Document 77 Filed 07/23/21 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/23/2021


 UNITED STATES OF AMERICA,
                                                              No. 17-CR-703 (RA)
                        v.
                                                                     ORDER
 SUNITA KUMAR,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         This case was reassigned to me on July 16, 2021. The sentence is scheduled for September

9, 2021 at 2:00 p.m. Counsel shall refer to the Court’s Individual Rules and Practices in Criminal

Cases for the deadlines by which to file their submissions.

SO ORDERED.



Dated:     July 23, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
